ACCEPTED
                                                                                                                                                        03-13-00370-CV
                                                                                                                                                                8382282
                                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                                  12/28/2015 4:19:05 PM
                                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                                 CLERK




                                                                                                                         FILED IN
                                                                                                                  3rd COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                  12/28/2015 4:19:05 PM
                                                                                                                      JEFFREY D. KYLE
December 28, 2015                                                                              Filed Via          Electronic  Filing
                                                                                                                           Clerk


Jeffrey D. Kyle
Clerk, 3rd Court of Appeals
P. O. Box 12547
Austin, TX 78711

      RE:        Case No. 03-13-00370-CV; The State Board for Educator
                 Certification, Appellant v. Erasmo Montalvo, Appellee

Dear Mr. Kyle:

       I am counsel of record for the State Board for Educator Certification,
Appellant, in the above-referenced case. The purpose of this letter is to waive the
filing of a response regarding the Motion for Rehearing unless the Court desires to
hear from the Board on the issues raised.

      If you have any questions or concerns, please do not hesitate to contact me.

Sincerely,

/s/ Ellen Sameth
Ellen Sameth
State Bar No. 17555550
Assistant Attorney General
Administrative Law Division
Telephone: (512) 936-1838
E-mail: ellen.sameth@texasattorneygeneral.gov




       P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v
                          CERTIFICATE OF SERVICE

     This is to verify that a true and correct copy of the foregoing letter of waiver
was served via e-service on the following counsel of record on this 28th day of
December, 2015, to the following:

      Mark Robinett                                 Via e-mail:
      Brim, Arnett & Robinett, P.C.                 mrobinett@brimarnett.com
      Attorneys at Law
      2525 Wallingwood Drive, Bldg. 14
      (512) 328-0048
      (512) 328-4814 (facsimile)
      Attorney for Appellant



                                             /s/ Ellen M. Sameth
                                             Ellen M. Sameth
                                             Assistant Attorney General